960 So. 2d 793 (2007)
CITY OF KEY WEST, Appellant,
v.
Lorraine KNOWLES, Appellee.
No. 3D06-1731.
District Court of Appeal of Florida, Third District.
June 20, 2007.
*794 Johnson, Anselmo, Murdoch, Burke, Piper & McDuff, P.A., and Michael T. Burke, and Tamara M. Scrudders (Ft.Lauderdale), for appellant.
Stevens & Culmer and Joseph E. Culmer (Merritt Island), for appellee.
Before GERSTEN, GREEN, and RAMIREZ, JJ.
PER CURIAM.
We reverse the final judgment assessing costs and attorney's fees based upon our decision in City of Key West v. Knowles, 948 So. 2d 58 (Fla. 3d DCA 2007).
Reversed.